Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00508-CV

                 IN THE INTEREST OF A.R.G., A.L.G., and J.P.C., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01536
                         Honorable Michael E. Mery, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, that portion of the trial court’s order
terminating appellant’s parental rights is REVERSED and the cause is REMANDED for further
proceedings.

       SIGNED December 11, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice